


Use these links to rapidly review the document
TABLE OF CONTENTS


Exhibit 10.20

OFFICE BUILDING LEASE

         BUILDING ONE DTC LIMITED PARTNERSHIP,
a Colorado limited partnership
(as Landlord)

and

CIBER, INC.,
a Delaware corporation
(as Tenant)

February 1, 2003




TABLE OF CONTENTS




 
1. DEFINITIONS 2. PREMISES; EXISTING LEASE 3. RENT 4. COMPLETION OR REMODELING
OF THE PREMISES 5. OPERATING EXPENSES 6. SERVICES 7. QUIET ENJOYMENT 8. SECURITY
DEPOSIT 9. USE 10. ALTERATIONS AND REENTRY BY LANDLORD 11. ALTERATIONS AND
REPAIRS BY TENANT 12. MECHANICS' LIENS 13. SUBLETTING AND ASSIGNMENT 14. DAMAGE
TO PROPERTY AND INDEMNITY BY TENANT 15. INSURANCE AND WAIVER OF SUBROGATION 16.
SURRENDER AND NOTICE 17. ACCEPTANCE OF PREMISES BY TENANT 18. CASUALTY AND
RESTORATION OF PREMISES 19. CONDEMNATION 20. DEFAULT BY TENANT 21. SUBORDINATION
AND ATTORNMENT 22. HOLDING OVER: TENANCY MONTH-TO-MONTH 23. PAYMENTS AFTER
TERMINATION 24. STATEMENT OF PERFORMANCE 25. MISCELLANEOUS 26. AUTHORITIES FOR
ACTION AND NOTICE 27. LENDER'S APPROVAL [This Article has been deliberately
omitted.] 28. BROKERAGE 29. TIME OF ESSENCE 30. EXHIBITS 31. SIGNAGE

Exhibits:


--------------------------------------------------------------------------------

   
Exhibit A–1   Space on the 15th Floor Exhibit A–2   The 14th Floor Exhibit A–3  
Space on the 12th Floor Exhibit A–4   Space on the 6th Floor Exhibit A–5   The
15th Floor Expansion Premises Exhibit A–6   The 7th Floor Expansion Premises
Exhibit A–7   The First 6th Floor Expansion Premises Exhibit A–8   The Second
6th Floor Expansion Premises Exhibit B           Legal Description of the Real
Property Exhibit C   Work Letter Exhibit D   Rules and Regulations Exhibit E  
Parking





OFFICE BUILDING LEASE

        THIS LEASE is made this 1st day of February, 2003, by and between
BUILDING ONE DTC LIMITED PARTNERSHIP, a Colorado limited partnership
("Landlord") and CIBER, INC., a Delaware corporation ("Tenant").


1.    DEFINITIONS


        In addition to other terms which are defined elsewhere in this Lease,
the terms defined in the following subparagraphs of this Paragraph 1 shall have
the meanings set forth in such subparagraph whenever used in this Lease with the
first letter of each word capitalized.

        A.    "Base Operating Expenses" shall mean an amount equal to the actual
Operating Expenses for the Building Complex for the calendar year:

        (1)  1997, for the Existing Premises (as that term is defined in
Paragraph 1.I) through December 31, 2003;

        (2)  2003, for the 15th Floor Expansion Premises (as that term is
defined in Paragraph 1.I) through December 31, 2003; and

        (3)  2004, for the Premises except the 12th Floor Space (as those terms
are defined in Paragraph 1.I) commencing January 1, 2004.

        B.    "Base Rent" shall mean:

Period


--------------------------------------------------------------------------------

  Monthly Amount

--------------------------------------------------------------------------------

February 1, 2003 up to and including April 30, 2003   $ 58,036.16 May 1, 2003 up
to and including December 31, 2003   $ 62,335.33 January 1, 2004 up to and
including December 31, 2004   $ 103,030.81 January 1, 2005 up to and including
November 30, 2005   $ 104,368.88 December 1, 2005 up to and including
December 31, 2005   $ 112,692.13 January 1, 2006 up to and including
December 31, 2008   $ 114,136.90

        The Base Rent includes Base Operating Expenses.

        C.    "Building" shall mean the building known as One DTC located at
5251 DTC Parkway, Greenwood Village, Colorado.

        D.    "Common Areas" shall mean those portions of the Building Complex
which are made available on a non-exclusive basis for general use in common of
tenants, their employees, agents and invitees. Landlord shall have the right
from time to time to change the location or character of and to make alterations
of or additions to the Common Areas, and to repair and reconstruct the Common
Areas.

        E.    "Existing Lease" shall mean the Office Building Lease dated
June 6, 1997 between Landlord and Tenant, as amended by Amendment Number One to
Lease Agreement dated February 21, 1996, a First Amendment to Lease dated
November 17, 1997, a Second Amendment to Lease dated August 19, 1998, a Third
Amendment to Lease dated October 7, 1998, and a Fourth Amendment to Lease dated
October 1, 2001.

        F.    "Landlord's Notice Address" shall mean 5251 DTC Parkway, Suite
275, Greenwood Village, CO 80111, or such other address as Landlord may from
time to time designate.

        G.    "Lease Term" Subject to the provisions of Paragraph 4.A, the term
of the Lease shall commence as to:

        (1)  the Existing Premises, on February 1, 2003;

        (2)  the 15th Floor Expansion Premises, on May 1, 2003;

        (3)  the 7th Floor Expansion Premises, on January 1, 2004;

        (4)  the First 6th Floor Expansion Premises, on January 1, 2004; and

        (5)  the Second 6th Floor Expansion Premises, on December 1, 2005.

The Lease Term will end on December 31, 2008, subject to Paragraph 4.

        H.    "Lease Year" shall mean each twelve (12) month period beginning
with the date the Lease Term commences, or any anniversary thereof, and ending
on the preceding date one (1) year later.

        I.    "Premises" shall mean:

        (1)  the Existing Premises which means:

        (a)  fourteen thousand one hundred fifty six (14,156) rentable square
feet on the 15th Floor depicted on Exhibit A-1;

        (b)  the entire 14th Floor comprised of sixteen thousand six hundred
ninety nine (16,699) rentable square feet depicted on Exhibit A-2;

        (c)  four thousand one hundred fifty (4,150) rentable square feet on the
12th Floor depicted on Exhibit A-3 (the "12th Floor Space"); and

        (d)  (d) three thousand five hundred four (3,504) rentable square feet
on the 6th Floor depicted on Exhibit A-4;

        (2)  the 15th Floor Expansion Premises which means an area comprised of
2,680 rentable square feet depicted on Exhibit A-5;

        (3)  the 7th Floor Expansion Premises which means an area comprised of
17,907 rentable square feet depicted on Exhibit A-6;

        (4)  the First 6th Floor Expansion Premises which means 9,281 rentable
square feet depicted on Exhibit A-7; and

        (5)  the Second 6th Floor Expansion Premises which means 5,122 rentable
square feet depicted on Exhibit A-8.

        J.    "Rentable Area" shall mean 226,609 square feet which is all
rentable space available for lease in the Building. If there is a significant
change in the aggregate Rentable Area as a result of an addition to the
Building, partial destruction thereof, modification to Building design, or
similar cause which causes a reduction or increase thereto on a permanent basis,
Landlord shall make such adjustment in the computations as shall be necessary to
provide for any such change. Tenant agrees that the Rentable Area may be
recalculated in the event that the Building and/or Premises is remeasured.
Notwithstanding such remeasurement, Tenant's Pro Rata Share and Base Rent shall
not be increased or decreased during the Lease Term.

        K.    "Tenant's Notice Address" shall mean 5251 DTC Parkway, Suite 1400,
Greenwood Village, Colorado 80111, Attention: Pong Suvarnasorn, with a copy to
CIBER Vice President and General Counsel at the same address.

        L.    "Tenant's Permitted Use" shall mean business office use.

        M.  "Tenant's Pro Rata Share" shall mean sixteen and nine hundred ninety
four thousandths percent (16.994%) as of February 1, 2003. Tenant's Pro Rata
Share will be increased to eighteen and one hundred seventy six thousandths
percent (18.176%) on the commencement of the Lease Term for the 15th Floor
Expansion Premises. In addition, Tenant's Pro Rata Share will be increased by:
seven and nine hundred two thousandths percent (7.902%) when the 7th Floor
Expansion Premises are added to the Premises; four and ninety six thousandths
percent 4.096%) when the First 6th Floor Expansion Premises are added to the
Premises; and two and two hundred sixty thousandths percent (2.260%) when the
Second 6th Floor Expansion Premises are added to the Premises. Tenant's Pro Rata
Share will be decreased by one and eight hundred thirty one thousandths percent
(1.831%) when the 12th Floor Space is surrendered pursuant to Paragraph 2.D.


2.    PREMISES; EXISTING LEASE


        A.    In consideration of the payment of rent and the keeping and
performance of the covenants and agreements by Tenant, as hereinafter set forth,
Landlord hereby leases and demises unto Tenant the Premises, together with a
non-exclusive right, subject to the provisions hereof, to use all appurtenances
thereto, including, but not limited to, any plazas, Common Areas, or other areas
on the Real Property (described more particularly on Exhibit B) designated by
Landlord for the exclusive or non-exclusive use of the tenants of the Building.
The Building, Real Property, plazas, Common Areas, other areas, and
appurtenances are hereinafter collectively sometimes called the "Building
Complex."

        B.    Landlord will offer Tenant storage space in the Building that
comes available from time to time before it offers the storage space to other
tenants of the Building and, if Tenant accepts Landlord's offer within five
(5) business days after its receipt, Landlord will lease the storage space to
Tenant at its then current rate and otherwise according to Landlord's then
standard storage space agreement.

        C.    The Existing Premises are subject to the Existing Lease. The
Existing Lease will end on February 1, 2003 except as to the rights and
obligations of Landlord and Tenant to one another that have accrued as of that
date or survive the Existing Lease by its terms or by law.

        D.    Tenant will occupy the 12th Floor Space pursuant to the Existing
Lease until February 1, 2003 after which it will occupy the 12th Floor Space
pursuant to this Lease. Tenant will surrender the 12th Floor Space on
December 31, 2003 in accordance with this Lease.


3.    RENT


        Tenant shall begin to pay the Base Rent on the date the Lease Term
commences and shall continue to pay on the first day of each month thereafter
during the term hereof. All rents shall be paid in advance, without notice, set
off, abatement, counterclaim, deduction or diminution, at Landlord's Notice
Address, or at such place as Landlord from time to time designates in writing.
In addition, Tenant shall pay to Landlord Tenant's Pro Rata Share of increases
in Operating Expenses as provided herein and such other charges as are required
by the terms of this Lease to be paid by Tenant which shall be referred to
herein as "Additional Rent." Landlord shall have the same rights as to the
Additional Rent as it has in the payment of Base Rent.


4.    COMPLETION OR REMODELING OF THE PREMISES


        A.    If the Premises have never been occupied and are not completed as
of the date this Lease is entered into and Landlord has agreed to complete the
same to any extent or the Premises have previously been occupied, but Landlord
has agreed to perform remodeling work thereon, provisions with respect to such
completion or remodeling will be set forth in a work letter to be executed
between Landlord and Tenant concurrently herewith (the "Work Letter") the form
of which is attached hereto as Exhibit C. Other than as set forth in the Work
Letter, Landlord shall have no obligations for the completion or remodeling of
the Premises, and Tenant shall accept the Premises in their "as is" condition on
the date the Lease Term commences. The Premises are to be improved in phases
according to the Work Letter; in this Paragraph 4.A, references to the
"Premises" mean the relevant phase of the Premises according to the Work Letter.
If the Premises are not "Ready for Occupancy," as hereafter defined, on the date
the Lease Term is to begin, Tenant's obligation to pay the Base Rent, its Pro
Rata Share of increases in Operating Expenses, and other sums owing hereunder
shall not commence until the Premises are Ready for Occupancy, provided,
however, from the effective date hereof, other than the payment of rent, this
Lease, and all of the covenants, conditions, and agreements herein contained
shall be in full force and effect. The postponement of Tenant's obligation to
pay rent and other sums herein provided to be paid by Tenant for such period
prior to the delivery of the Premises to Tenant, Ready for Occupancy, as
hereinafter defined, shall be in full settlement of all claims which Tenant
might otherwise have by reason of the Premises not being Ready for Occupancy on
the date the Lease Term is scheduled to begin. However, if Tenant takes
possession of all or any part of the Premises prior to the date the Premises are
Ready for Occupancy for the purpose of conducting its usual business therein,
all terms and provisions of this Lease shall apply, including the obligations
for the payment of all rent, and other amounts owing hereunder. "Ready for
Occupancy" as used herein shall mean the date that Landlord shall have
substantially completed the Premises or any remodeling work to be performed by
Landlord, to the extent agreed to in the Work Letter. The later of the date of
the certificate of occupancy or the certificate of the architect (or other
representative of Landlord and Tenant) in charge of supervising the completion
or remodeling of the Premises shall control conclusively the date upon which the
Premises are Ready for Occupancy, and the obligation to pay rent begins as of
such date. In addition to the above, if Landlord is delayed in delivering the
Premises to Tenant due to the failure of a prior occupant to vacate the same,
then the obligation for the payment of rent and the commencement of the term
hereof shall also be postponed, as hereinabove set forth, and such postponement
shall be in full settlement of all claims which Tenant may otherwise have by
reason of such delay of delivery.

        B.    If the commencement of the Lease Term is delayed pursuant to
subparagraph A above, and such commencement date would occur on other than the
first day of the month, the commencement date of the Lease Term shall be further
delayed until the first day of the following month and Tenant shall pay
proportionate rent at the same monthly rate set forth herein (also in advance)
for such partial month. In the event said commencement date is so delayed as a
result of Net Tenant Delay pursuant to Exhibit C, the expiration of the term
hereof shall be extended so that the Lease Term will continue for the full
period set forth in Paragraph 1 hereof, but, if it is delayed as a result of a
Net Landlord Delay, the expiration of the Lease Term shall not be extended. As
soon as the Lease Term commences, Landlord and Tenant shall execute an addendum
to this Lease, if requested by either party, setting forth the exact date on
which the Lease Term commenced and the expiration date of the Lease Term.

        C.    Tenant may not install glass entryways without obtaining the prior
written permission of Landlord, which may be granted or denied on Landlord's
sole discretion. Tenant shall install the glass entryways using complete design
plans for the glass entryway (the "Entryway Plans") as provided by Landlord and
complete the installation work using Landlord's Contractor. No changes in the
Entryway Plans are permitted. Additionally, Landlord may deny the installation
of the glass entryway if the appearance of Tenant's Premises visible from the
exterior of the entryway does not meet with Landlord's approval, in Landlord's
sole opinion. Landlord retains the right from time to time to notify Tenant of
Landlord's objection to the appearance of the Premises, including any area
visible from outside the Premises by and through the glass entryway, and Tenant
agrees to alter the Premises in accordance with Landlord's demands. The
installation cost of any such glass entryway, and alterations to the Premises at
the request of Landlord shall be at the sole expense of Tenant.


5.    OPERATING EXPENSES


        A.    Definitions. In addition to terms hereinabove defined, the
following terms shall have the following meanings with respect to the provisions
of this Lease:

        (1)  Landlord has not made any representation or given Tenant any
assurances that the Base Operating Expenses will equal or approximate the actual
Operating Expenses for any Lease Year during the Lease Term, or any extension
thereof, including the first Lease Year.

        (2)  If the Lease Year is not concurrent with the calendar year,
Landlord shall, at any time during the Lease Term, or any extensions thereof,
make all adjustments provided for in this Paragraph 5 on a calendar year basis
with an appropriate proration for the Lease Year in which such conversion is
made and in which the term ends and all references in this Paragraph 5 only to
"Lease Year" shall thereafter be deemed to refer to "calendar year."

        (3)  "Operating Expenses" shall mean all operating expenses of any kind
or nature which are necessary, ordinary, or customarily incurred in connection
with the operation and maintenance of the Building Complex as determined by
Landlord on an accrual basis. Operating Expenses shall include, but not be
limited to:

        (a)  All real property taxes and assessments levied against the Building
Complex by any governmental or quasi-governmental authority. The foregoing shall
include any taxes, assessments, surcharges, or service or other fees of a nature
not presently in effect which shall hereafter be levied on the Building Complex
as a result of the use, ownership or operation of the Building Complex or for
any other reason, whether in lieu of or in addition to, any current real estate
taxes and assessments; provided, however, any taxes which shall be levied on the
rentals of the Building Complex shall be determined as if the Building Complex
were Landlord's only property and, provided further, that in no event shall the
term "taxes or assessments," as used herein, include any net federal or state
income taxes levied or assessed on Landlord, unless such taxes are a specific
substitute for real property taxes. Such term shall, however, include gross
taxes on rentals. Expenses incurred by Landlord for tax consultants and in
contesting the amount or validity of any such taxes or assessments shall be
included in such computations (all of the foregoing are collectively referred to
herein as the "Taxes"). "Assessment" shall include so-called special
assessments, license tax, business license fee, business license tax, commercial
rental tax, levy, charge, penalty or tax, imposed by any authority having the
direct power to tax, including any city, county, state or federal government, or
any school, agricultural, lighting, water, drainage or other improvement or
special district thereof, against the Premises, the Building or Building Complex
or any legal or equitable interest of Landlord therein. For the purposes of this
Lease, any special assessments shall be deemed payable in such number of
installments as is permitted by law, whether or not actually so paid.

        Notwithstanding anything to the contrary contained herein, Tenant shall
pay before delinquency any and all taxes, assessments, license taxes and other
charges levied, assessed or imposed and which become payable during the Lease
Term upon Tenant's operations at, occupancy of, or conduct of business at the
Premises or upon equipment, furniture, appliances, trade fixtures and other
personal property of any kind installed or located at the Premises. If Tenant
shall install or cause Landlord to install special tenant improvements such as,
but not limited to, private elevators, escalators, interior staircases or other
fixtures and fittings which caused an increase in the assessed value of the
Building, then Tenant shall also pay as Additional Rent all of the taxes
reasonably allocable to such extraordinary improvements. If the taxing
authorities fail to render a separate tax bill with respect to such
improvements, Landlord shall allocate a reasonable portion of such taxes on the
Building to such improvements.

        (b)  Costs of supplies, including, but not limited to, the cost of
relamping all Building Standard tenant lighting as the same may be required from
time to time;

        (c)  Costs incurred in connection with obtaining and providing energy
for the Building Complex, including, but not limited to, costs of natural gas,
electricity, and fuel oils or any other energy sources;

        (d)  Costs of water and sanitary and storm drainage services;

        (e)  Costs of janitorial and security services;

        (f)    Costs of general maintenance and repairs, including costs under
HVAC and other mechanical maintenance contracts; and repairs and replacements of
equipment used in connection with such maintenance and repair work;

        (g)  Costs of maintenance of landscaping;

        (h)  Insurance premiums, including fire and all-risk coverage, together
with loss of rent endorsement; the part of any claim required to be paid under
the deductible portion of any insurance policy carried by Landlord in connection
with the Building Complex (where Landlord is unable to obtain insurance without
such deductible from a major insurance carrier at reasonable rates), public
liability insurance; and any other insurance carried by Landlord on the Building
Complex or any component parts thereof (all such insurance shall be in such
amounts as may be required by any Mortgagee [as defined in subparagraph 24.H
hereof] or as Landlord may reasonably determine);

        (i)    Labor costs, including wages and other payments, costs to
Landlord of workmen's compensation and disability insurance, payroll taxes,
welfare, fringe benefits;

        (j)    Professional building management fees, which will not exceed
customary fees for other similar buildings in the market;

        (k)  Legal, inspection, and other consultation fees (including fees
charged by consultants retained by Landlord for services that are designed to
produce a reduction in Operating Expenses or to reasonably improve the
operation, maintenance or state of repair of the Building Complex) incurred in
the ordinary course of operating the Building Complex; and costs incurred by
Landlord in engaging experts or other consultants to assist in making the
computations required hereunder;

        (l)    The costs of capital improvements and structural repairs and
replacements made in or to the Building Complex in order to conform to changes
subsequent to the Lease Commencement Date in any applicable laws, ordinances,
rules, regulations, or orders of any governmental or quasi-governmental
authority having jurisdiction over the Building Complex (herein "Required
Capital Improvements"); the costs of any capital improvements and structural
repairs and replacements designed primarily to reduce Operating Expenses (herein
"Cost Savings Improvements"). The expenditures for Required Capital Improvements
and Cost Savings Improvements shall be amortized at a market rate of return over
the useful life of such capital improvement or structural repair or replacement
(as determined by Landlord) provided that the amortized amount of any Cost
Savings Improvement shall be limited in any year to the reduction in Operating
Expenses as a result thereof.

        (4)  "Operating Expenses" shall not include: (i) Costs of work,
including painting and decorating and tenant change work, which Landlord
performs for any tenant or in any tenant's space in the Building other than work
of kind and scope which Landlord would be obligated to furnish to all tenants;
(ii) Costs of repairs or other work occasioned by fire, windstorm or other
insured casualty to the extent of insurance proceeds received; (iii) Leasing
commissions, advertising expenses, and other costs incurred in leasing space in
the Building; (iv) Costs of repairs or rebuilding necessitated by condemnation;
(v) Any interest on borrowed money or debt amortization, except as specifically
set forth above; (vi) Depreciation on the Building; or (vii) any other cost to
be reimbursed by other tenants.

        B.    If any increase occurs in Operating Expenses during any Lease Year
during the Lease Term, or any extension thereof, including the first Lease Year,
in excess of the Base Operating Expenses, Tenant shall pay to Landlord Tenant's
Pro Rata Share of the amount of such increase. All amounts required to be paid
by Tenant as a result of any such increase shall be paid within forty five
(45) days following billing therefor by Landlord. In addition to the foregoing,
it is agreed that, during each Lease Year beginning with the first month of the
second Lease Year and continuing each month thereafter during the Lease Term, or
any extension thereof, Tenant shall pay to Landlord, at the same time as the
Base Rent is paid, an amount equal to one-twelfth (1/12) of Landlord's estimate
(as determined by Landlord) of Tenant's Pro Rata Share of any projected
increases in the Operating Expenses for the particular Lease Year in excess of
the Base Operating Expenses, with a final adjustment to be made between the
parties at a later date for said Lease Year in accordance with the procedures
set forth herein.

        (1)  As soon as practicable following the end of each Lease Year during
the Lease Term, or any extension thereof, including the first Lease Year,
Landlord shall submit to Tenant a statement prepared by a representative of
Landlord setting forth the exact amount of Tenant's Pro Rata Share of the
increase, if any, of the Operating Expenses for the Lease Year just completed
over the Base Operating Expenses. Beginning with said statement for the second
Lease Year, it shall also set forth the difference, if any, between Tenant's
actual Pro Rata Share of the increase in Operating Expenses for such Lease Year
just completed and the estimated amount of Tenant's Pro Rata Share of such
increase on the basis of which Tenant's monthly rent was computed for such
particular Lease Year. Each such statement shall also set forth the projected
increase, if any, in Operating Expenses for the new Lease Year over the Base
Operating Expenses and the corresponding increase or decrease in Tenant's
monthly rent for such new Lease Year above or below the rental paid by Tenant
for the immediately preceding Lease Year computed in accordance with the
foregoing provisions; provided, however, in no event will the rental to be paid
by Tenant hereunder ever be less than the Base Rent as it is to be adjusted for
such Lease Year.

        (2)  To the extent that Tenant's Pro Rata Share of the increase in
Operating Expenses for the period covered by such statement is different from
the estimated amount upon which Tenant paid rent during the Lease Year just
completed (or for the first Lease Year reflects an increase over the Base
Operating Expenses), Tenant shall pay to Landlord the difference within forty
five (45) days following receipt by Tenant of such statement from Landlord or
receive a credit on the next months' rental owing hereunder, as the case may be.
Until Tenant receives such statement, Tenant's monthly rent for the new Lease
Year shall continue to be paid at the rate paid for the particular Lease Year
just completed, but Tenant shall commence payment to Landlord of the monthly
installments of rent on the basis of said statement beginning on the first day
of the month following the month in which Tenant receives such statement.
Moreover, Tenant shall pay to Landlord or deduct from the rent, as the case may
be, on the date required for the first payment of rent, as adjusted, the
difference, if any, between the monthly installments of rent so adjusted for the
new Lease Year and the monthly installments of rent actually paid during the new
Lease Year.





        (3)  If, during any particular Lease Year, there is a change in the
information on which Landlord based the estimate upon which Tenant is then
making its estimated rental payments so that such estimate furnished to Tenant
is no longer accurate, Landlord shall be permitted to revise such estimate by
notifying Tenant and there shall be such adjustments made in the monthly rental
on the first day of the month following the serving of such statement on Tenant
as shall be necessary by either increasing or decreasing, as the case may be,
the amount of monthly rent then being paid by Tenant for the balance of the
Lease Year (but in no event shall any such decrease result in a reduction of the
rent below the Base Rent and all amounts of Additional Rent, as adjusted for
such Lease Year), as well as an appropriate adjustment in cash based upon the
amount theretofore paid by Tenant during such particular Lease Year pursuant to
the prior estimate.

        C.    Landlord's and Tenant's responsibilities with respect to the
Operating Expense adjustment described herein shall survive the expiration or
early termination of this Lease, and Landlord shall have the right to retain the
Security Deposit, or so much thereof as it deems necessary, to secure such
payment attributable to the year in which this Lease terminates. If the Lease is
in effect for less than a full calendar year during the last Lease Year of the
term, Tenant's Pro Rata Share for such partial year shall be calculated within
sixty (60) days after the end of the partial year by proportionately reducing
the Base Operating Expenses to reflect the number of months in such year during
which the Lease was in effect (the "Adjusted Base Operating Expenses"). The
Adjusted Base Operating Expenses shall then be compared with the actual
Operating Expenses for the said partial year to determine the amount, if any, of
any increase or decrease (which credit will be paid to Tenant within forty five
(45) days after it is determined) in the actual Operating Expenses for such
partial year over the Adjusted Base Operating Expenses.

        D.    If Tenant shall dispute the amount of an adjustment submitted by
Landlord or the proposed estimated increase or decrease on the basis of which
Tenant's rent is to be adjusted as provided in subparagraph B above, Tenant
shall give Landlord written notice of such dispute within forty five (45) days
after Landlord advises Tenant of such adjustment or proposed increase or
decrease. If Tenant does not give Landlord such notice within such time, Tenant
shall have waived its right to dispute the amounts so determined. If Tenant
timely objects, Tenant shall have the right to engage its own certified public
accountants ("Tenant's Accountants") for the purpose of verifying the accuracy
of the statement complained of or the reasonableness of the estimated increase
or decrease. If Tenant's Accountants determine that an error has been made,
Landlord and Tenant's Accountants shall endeavor to agree upon the matter,
failing which the parties shall settle the dispute by judicial action or in such
other manner as they agree. All costs incurred by Tenant in obtaining its own
accountants shall be paid for by Tenant unless Tenant's Accountants disclose an
error, acknowledged by Landlord (or found to have occurred in a judicial
action), of more than five percent (5%) in the computation of the total amount
of Operating Expenses as set forth in the statement submitted by Landlord which
is challenged, in which event Landlord shall pay the reasonable costs incurred
by Tenant in obtaining such audit (excluding any charges billed on a contingency
fee basis). Notwithstanding the pendency of any dispute over any particular
statement, Tenant shall continue to pay Landlord the amount of the adjusted
monthly installments of rent determined by Landlord until the adjustment has
been determined to be incorrect as aforesaid. A delay by Landlord in submitting
any statement contemplated herein for any Lease Year shall not affect the
provisions of this Paragraph 5 or constitute a waiver of Landlord's rights as
set forth herein for said Lease Year or any subsequent Lease Years during the
Lease Term and any extensions thereof.

        E.    Notwithstanding anything contained herein to the contrary, if any
lease entered into by Landlord with any tenant in the Building provides for a
separate basis of computation for any Operating Expenses with respect to its
leased premises, then, to the extent that Landlord determines that an adjustment
should be made in making the computations herein provided for, Landlord shall be
permitted to modify the computation of Base Operating Expenses, Rentable Area,
and Operating Expenses for a particular Lease Year, in order to eliminate or
otherwise modify any such expenses which are paid for in whole or in part by
such tenant. Furthermore, in making any computations contemplated hereby,
Landlord shall also be permitted to make such adjustments and modifications to
the provisions of this Paragraph 5 as may be reasonably necessary to achieve the
intention of the parties hereto.

        F.    In the event the Rentable Area is not fully occupied during any
particular Lease Year, Landlord shall adjust those Operating Expenses which are
affected by the occupancy rates for the particular Lease Year or portion
thereof, as the case may be, to reflect an occupancy of not less than
ninety-five percent (95%) of all such Rentable Area.


6.    SERVICES


        A.    Subject to the provisions of subparagraph D below, Landlord,
without charge, except as provided herein, and in accordance with standards from
time to time prevailing for the Building, agrees: (1) to furnish running water
at those points of supply for general use of tenants of the Building; (2) to
furnish to public areas of the Building Complex heated or cooled air (as
applicable), electrical current, janitorial services, and maintenance to the
extent Landlord deems necessary; (3) to furnish during Ordinary Business Hours,
as hereinafter defined, such heated or cooled air to the Premises as may, in the
judgment of Landlord, be reasonably required for the comfortable use and
occupancy of the Premises, provided that the recommendations of Landlord's
engineer regarding occupancy and use of the Premises are complied with by Tenant
and, with respect to cooled air, provided the same is used only for standard
office use; (4) to furnish, subject to availability and capacity of building
systems, unfiltered, treated cooling tower water for use in Tenant's packaged
HVAC systems, provided that such systems are equipped with Landlord-approved
strainers, pumping systems and controls, and that such systems are connected
only after approval of Landlord's engineer; (5) to provide, during Ordinary
Business Hours, the general use of passenger elevators for ingress and egress to
and from the Premises (at least one such elevator shall be available at all
times, except in the case of emergencies or repair); (6) to provide janitorial
services for the Premises (including such window washing of the outside of
exterior windows as may, in the judgment of Landlord, be reasonably required),
such janitorial services shall be provided after Ordinary Business Hours on
Monday through Friday only, except for Legal Holidays; and (7) to cause electric
current to be supplied to the Premises for all of Tenant's Standard Electrical
Usage, as hereinafter defined. "Tenant's Standard Electrical Usage," as used
herein, shall mean and refer to electrical usage for standard lighting and
ordinary office usage including desk top office machines based upon 0.00075 KVA
(0.75 Watt) per hour per rentable square foot of the Premises. "Ordinary
Business Hours," as used herein, shall mean and refer to 7:00 a.m. to 6:00 p.m.
Monday through Friday and 8:00 a.m. to 1:00 p.m. on Saturdays, Legal Holidays
excepted. "Legal Holidays," as used herein, shall mean New Year's Day,
Presidents' Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day, and such other national holidays as may hereafter be established
by the United States Government.

        B.    "Excess Usage" shall be defined as any service usage (1) during
other than Ordinary Business Hours; or (2) in an amount in excess of Tenant's
Standard Electrical Usage; or (3) for "Special Equipment"; or (4) for standard
HVAC services during other than Ordinary Business Hours. "Special Equipment," as
used herein, shall mean (i) any equipment consuming more than 0.5 kilowatts as
rated capacity, (ii) any equipment requiring a voltage other than 120 volts,
single phase, or (iii) equipment that requires the use of self-contained HVAC
units. Tenant shall reimburse Landlord for reasonable costs incurred by Landlord
in providing services for Excess Usage. Such reasonable costs will include
Landlord's costs for materials, additional wear and tear on equipment,
utilities, and labor (including fringe and overhead costs). The current actual
cost for HVAC services outside Ordinary Business Hours is Thirty Five Dollars
($35.00) per hour per floor and is subject to adjustment from time to time.
Computation of Landlord's cost for providing such services will be made by
Landlord's engineer, based on his engineering survey of Tenant's Excess Usage.
Tenant shall also reimburse Landlord for all costs of supplementing the Building
HVAC System and/or extending or supplementing any electrical service, as
Landlord may determine is necessary, as a result of Tenant's Excess Usage. Prior
to installation or use by Tenant of any equipment which will result in Excess
Usage or operation of the Premises for extended hours on an ongoing basis,
Tenant shall notify Landlord of such intended installation or use and obtain
Landlord's consent therefor. In addition, Landlord may, at Tenant's sole cost
and expense, install a check meter or flow meter, or both, to assist in
determining the cost to Landlord of Tenant's Excess Usage. Tenant shall give
Landlord not less than twenty-four (24) hours prior notice of Tenant's desire
for HVAC services outside Ordinary Business Hours.

        C.    If Tenant requires janitorial services other than those required
to be provided to other tenants of the Building Complex generally, Tenant shall
separately pay for such services monthly upon billings by Landlord, or Tenant
shall, at Tenant's option, separately contract for such services with the same
company furnishing janitorial services to Landlord, subject to Landlord's
approval which shall not be unreasonably withheld.

        D.    Tenant agrees that Landlord shall not be liable for failure to
supply any such heating, air conditioning, elevator, electrical, janitorial,
lighting or other services during any period when Landlord uses reasonable
diligence to supply such services (unless such was caused by the gross
negligence or intentional misconduct of Landlord), or during any period Landlord
is required to reduce or curtail such services pursuant to any applicable laws,
rules, or regulations, including regulations of any utility now or hereafter in
force or effect, it being understood that Landlord may discontinue, reduce, or
curtail such services, or any of them (either temporarily or permanently), at
such times as it may be necessary by reason of accident, repairs, alterations,
improvements, strikes, lockouts, riots, acts of God, application of applicable
laws, statutes, or rules and regulations or due to any other happening beyond
the control of Landlord. In the event of any such interruption, reduction, or
discontinuance of Landlord's services (either temporary or permanent), Landlord
shall not be liable for damages to person or property as a result thereof, nor
shall the occurrence of any such event in any way be construed as an eviction of
Tenant; or cause or permit an abatement, reduction or setoff of rent; or operate
to release Tenant from any of Tenant's obligations hereunder. Notwithstanding
the foregoing, in the event there is an interruption of essential services
caused by the acts or omissions of Landlord that continues for fifteen
(15) days, then rent will abate for the portion of the Premises that are not
usable.

        E.    Tenant agrees to notify promptly the Landlord or its
representative of any accidents or defects in the Building of which Tenant
becomes aware, including defects in pipes, electric wiring, and HVAC equipment.
In addition, Tenant shall provide Landlord with prompt notification of any
matter or condition which may cause injury or damage to the Building or any
person or property therein.


7.    QUIET ENJOYMENT


        Landlord agrees to warrant and defend Tenant in the quiet enjoyment and
possession of the Premises during the term of this Lease so long as Tenant
complies with the provisions hereof.


8.    SECURITY DEPOSIT


        Landlord will return Tenant's security deposit in the amount of Four
Thousand Six Hundred Twenty Seven and 50/100 Dollars ($4,627.50) made pursuant
to the Existing Lease promptly upon execution of this Lease.


9.    USE


        Tenant covenants and agrees to occupy and use the Premises for the
Permitted Use and for no other purpose, and to use them in a careful, safe, and
proper manner; to pay on demand for any damage to the Premises caused by misuse
or abuse thereof by Tenant, Tenant's agents or employees, or of any other person
entering upon the Premises under express or implied invitation of Tenant; not to
use or permit the Premises to be used for any purposes prohibited by the laws,
codes, rules, and regulations of the United States, the State of Colorado, or of
any applicable municipality or quasi- governmental entity. Tenant shall not
commit waste or suffer or permit waste to be committed or permit any nuisance on
or in the Premises. In the event that any officials shall hereafter at anytime
contend or declare by notice, violation, order or in any other manner whatsoever
that the Premises are used for a purpose which is a violation of any permit,
certificate of occupancy, statute, ordinance or other requirement of law
applicable to the Building Complex or the Premises, Tenant shall, upon five
(5) business days' written notice from Landlord, immediately discontinue such
use of the Premises. Tenant at its sole expense shall comply with all laws,
orders and regulations of federal, state, county and municipal authorities and
with any direction of any public office or officers, pursuant to law which shall
impose any violation or duty upon Landlord or Tenant with respect to the
Premises, or the use or occupation thereof.

        Tenant shall not use or suffer or permit any other firm or person to use
the Premises for any hazardous purpose or in any manner that will violate,
suspend, void, make inoperative or increase the rate of any policies of
insurance of any kind at any time carried by Landlord upon the Premises or the
Building or the fixtures and property therein. Any increase in the cost of any
insurance carried by Landlord attributable to Tenant's activities on the
Premises or Tenant's failure to perform and observe Tenant's obligations and
covenants hereunder shall be borne by Tenant and payable to Landlord from time
to time on demand.


10.    ALTERATIONS AND REENTRY BY LANDLORD


        A.    Unless otherwise expressly provided herein, Landlord shall not be
required to make any improvements or repairs of any kind or character to the
Premises during the Lease Term, or any extension thereof, except: (i) such
repairs to HVAC, mechanical and electrical systems in the Premises (to the
extent such systems are Building Standard) as may be deemed necessary by
Landlord for normal maintenance operations of the Building Complex; and
(ii) upkeep, maintenance, and repairs to all Common Areas in the Building
Complex so long as the need for any such repair is not the result of Tenant's
negligence.

        B.    Tenant covenants and agrees to permit Landlord at any time to
enter the Premises to examine and inspect the same, to show the Premises to
prospective purchasers, mortgagees or tenants, or, if Landlord so elects, to
perform any obligations of Tenant hereunder which Tenant shall fail to perform
or to perform such cleaning, maintenance, janitorial services, repairs,
additions, or alterations as Landlord may deem necessary or proper for the
safety, improvement, or preservation of the Premises or of other portions of the
Building Complex or as may be required by governmental authorities through any
code, rule, regulation, ordinance, and/or law. Any such reentry shall not
constitute an eviction or entitle Tenant to abatement of rent. Such entry shall
be made in a way that minimizes any disruption to Tenant's business operations.
Furthermore, Landlord shall at all times have the right at Landlord's election
to make such alterations or changes in other portions of the Building Complex as
Landlord may from time to time deem necessary and desirable as long as such
alterations and changes do not unreasonably interfere with Tenant's use and
occupancy of the Premises. Landlord may use one or more of the street entrances
to the Building Complex and such public areas thereof as may be necessary, in
Landlord's determination to complete such alterations or changes.


11.    ALTERATIONS AND REPAIRS BY TENANT


        A.    Tenant covenants and agrees not to make any Alterations in or
additions to the Premises (subsequent to the work in the Premises performed by
Landlord pursuant to the Work Letter), including installation of any equipment
or machinery therein which requires modification of or additions to any existing
electrical outlet or which would increase Tenant's usage of electricity beyond
Tenant's Standard Electrical Usage (all such alterations are referred to herein
collectively as "Alterations") without in each such instance first obtaining the
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant, at its expense, shall pay all engineering and
design costs incurred by Landlord attributable to the Alterations and obtain all
necessary governmental permits and certificates required for any Alterations to
which Landlord has consented, and shall cause such Alterations to be completed
in compliance therewith and with all applicable laws and requirements of public
authorities and all applicable requirements of Landlord's insurance carriers.
All Alterations which Tenant is permitted to make shall be performed in a good
and workmanlike manner, using new materials and equipment at least equal in
quality to the original installations in the Premises. All repair and
maintenance work required to be performed by Tenant pursuant to the provisions
of subparagraph B below and any Alterations permitted by Landlord pursuant to
the provisions hereof, including, but not limited to, any installations desired
by Tenant for Tenant's telegraphic, telephonic or electrical connections, shall
be done at Tenant's expense by Landlord's employees or, with Landlord's consent,
by persons requested by Tenant and authorized in writing by Landlord; provided,
however, if such work is performed by persons who are not employees of Landlord,
Tenant shall pay to Landlord, upon receipt of billing therefor, the costs for
supervision and control of such persons as Landlord may determine to be
necessary. If Landlord authorizes persons requested by Tenant to perform such
work, prior to the commencement of any such work, on request, Tenant shall
deliver to Landlord certificates issued by insurance companies qualified to do
business in the State of Colorado, evidencing that workmen's compensation,
public liability insurance, and property damage insurance, all in the amounts,
with companies and on forms reasonably satisfactory to Landlord, are in force
and effect and maintained by all contractors and subcontractors engaged by
Tenant to perform such work. All such policies shall name Landlord and any
Mortgagee, (as defined herein) as an additional insured. Each such certificate
shall provide that the same may not be cancelled or modified without ten
(10) business days' prior written notice to Landlord and such Mortgagee.
Further, Landlord and such Mortgagee shall have the right to post notices in the
Premises in locations which will be visible by parties performing any work on
the Premises stating that Landlord is not responsible for the payment for such
work and setting forth such other information as Landlord may deem necessary.
Alterations, repair, and maintenance work shall be performed in a manner which
will not unreasonably interfere with, delay, or impose any additional expense
upon Landlord in the maintenance or operation of the Building or upon other
tenants' use of their premises.

        B.    Tenant shall keep the Premises in as good order, condition, and
repair and in an orderly state, as when they were entered upon, loss by fire or
other casualty or ordinary wear excepted. Subject to Landlord's obligation to
make repairs in the event of certain casualties, as set forth in Paragraph 17
below, Landlord shall have no obligation for the repair or replacement of any
portion of the interior of the Premises which is damaged or wears out during the
term hereof regardless of the cause therefor, including but not limited to,
carpeting, draperies, window coverings, wall coverings, painting or any of
Tenant's property or betterments in the Premises.

        C.    All Alterations and permanent fixtures installed in the Premises,
including, by way of illustration and not by limitation, all partitions,
paneling, carpeting, drapes or other window coverings, and light fixtures (but
not including movable office furniture not attached to the Building), shall be
deemed a part of the real estate and the property of Landlord and shall remain
upon and be surrendered with the Premises as a part thereof without molestation,
disturbance, or injury at the end of the Lease Term, or any extension thereof,
whether by lapse of time or otherwise.


12.    MECHANICS' LIENS


        Tenant shall pay or cause to be paid all costs for work done by Tenant
or caused to be done by Tenant on the Premises (including work performed by
Landlord or its contractor at Tenant's request following the commencement of the
Lease Term) of a character which will or may result in liens on Landlord's
interest therein, and Tenant will keep the Premises free and clear of all
mechanics' liens and other liens on account of work done for Tenant or persons
claiming under it, excluding any Tenant Finish Work performed by Landlord
pursuant to the Work Letter. Tenant hereby agrees to indemnify, defend, and save
Landlord harmless of and from all liability, loss, damage, costs, or expenses,
including attorneys' fees, on account of any claims of any nature whatsoever
including claims or liens of laborers or materialmen or others for work
performed for or materials or supplies furnished to Tenant or persons claiming
under Tenant. Should Tenant receive any notice of intent to file a lien, Tenant
shall deliver a copy of such notice to Landlord and shall promptly resolve the
claim. Should any liens be filed or recorded against the Premises or any action
affecting the title thereto be commenced as a result of such work (which term
includes the supplying of materials), Tenant shall cause such liens to be
removed of record within five (5) business days after the filing or recording of
such liens. If Tenant desires to contest any claim of lien, Tenant shall furnish
to Landlord adequate security of at least one hundred fifty percent (150%) of
the amount of the claim, plus estimated costs and interest, or, at Tenant's
option, file a bond with the appropriate court and obtain a release of the lien
pursuant to Section 38-22-131, C.R.S. If a final judgment establishing the
validity or existence of any lien for any amount is entered, Tenant shall pay
and satisfy the same at once. If Tenant shall be in default in paying any charge
for which a mechanic's lien or suit to foreclose the lien has been recorded or
filed and shall not have given Landlord security as aforesaid, Landlord may (but
without being required to do so) pay such lien or claim and any costs, and the
amount so paid, together with reasonable attorneys' fees incurred in connection
therewith, shall be immediately due from Tenant to Landlord.


13.    SUBLETTING AND ASSIGNMENT


        A.    Tenant shall not assign this Lease or any interest therein, or
sublet all or any part of the Premises, or suffer or permit the Premises or any
part thereof to be occupied by others, by operation of law or otherwise, without
the prior written consent of Landlord in each instance, which consent, as to any
subletting of less than twenty-five percent (25%) of the Premises, will not be
unreasonably withheld, conditioned or delayed provided that: (i) Tenant has
complied with the provision of subparagraph D below and Landlord has declined to
exercise its rights thereunder; (ii) the proposed subtenant or assignee is
engaged in a business and the Premises will be used in a manner which is in
keeping with the then standards of the Building; (iii) the proposed subtenant or
assignee is a reputable party of reasonable financial worth in light of the
responsibilities involved and Tenant shall have provided Landlord with
reasonable proof thereof; and, (iv) Tenant is not in default hereunder at the
time it makes its request for such consent.

        B.    If this Lease or any interest herein is assigned, or if the
Premises or any part thereof be sublet or occupied by anybody other than Tenant,
with or without the consent of Landlord having first been obtained, Landlord
may, after default by Tenant, collect rent from the assignee, subtenant or
occupant, and apply the net amount collected to the Base Rent and other sums due
hereunder, but no collection shall be deemed a waiver of the provisions of this
paragraph, or the acceptance of the assignee, subtenant or occupants as the
tenant hereof, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant contained in this Lease. The consent by Landlord
to an assignment, subletting or occupancy arrangement shall not relieve Tenant
from primary liability hereunder or from the obligation to obtain the express
consent in writing of Landlord to any further assignment, subletting or
occupancy arrangement. Landlord's consent to any requested sublease or
assignment shall not waive Landlord's right to refuse to consent to any other
such request. If Tenant collects any rental or other amounts from a subtenant or
assignee in excess of the Base Rent and Tenant's Pro Rata Share of increases in
Operating Expenses, Tenant shall pay the Landlord, as and when Tenant receives
the same, fifty percent (50%) of such excess amounts received by Tenant.

        C.    Notwithstanding anything contained hereinabove in this
Paragraph 12 to the contrary, in the event Tenant requests Landlord's consent to
sublet twenty-five percent (25%) or more of the Premises or to assign
twenty-five percent (25%) or more of its interest in this Lease, Landlord shall
have the right to: (i) consent to such sublease or Assignment in its sole
discretion; (ii) refuse to grant such consent in Landlord's sole discretion; or
(iii) refuse to grant such consent and terminate this Lease as to the portion of
the Premises with respect to which such consent was requested; provided,
however, if Landlord refuses to grant such consent and elects to terminate the
Lease as to such portion of the Premises, Tenant shall have the right within
fifteen (15) days after notice of Landlord's exercise of its right to terminate
to withdraw Tenant's request for such consent and remain in possession of the
Premises under the terms and conditions hereof. In the event the Lease is
terminated as set forth herein, such termination shall be effective as of the
date set forth in a written notice from Landlord to Tenant, which date shall in
no event be more than thirty (30) business days following such notice.

        D.    Tenant hereby agrees that in the event it desires to sublease all
or any portion of the Premises or assign this Lease to any party, in whole or in
part, (herein "Assignment"), Tenant shall notify Landlord not less than sixty
(60) days prior to the date Tenant desires to sublease such portion of the
Premises or assign this Lease ("Tenant's Notice"). Tenant's Notice shall set
forth the description of the portion of the Premises to be so sublet or assigned
and the terms and conditions on which Tenant desires to sublet the Premises or
assign this Lease. Landlord shall have thirty (30) days following receipt of
Tenant's Notice within which to exercise Landlord's rights pursuant to
subparagraph C above and to notify Tenant of its election ("Landlord's Notice").
If Landlord consents to the proposed subletting or assignment, Tenant shall be
free to sublet the portion of the Premises in question or assign the applicable
portion of its interest in this Lease to any third party on terms substantially
identical to those described in Tenant's Notice, subject to Landlord's consent
as set forth in subparagraph A above. If Tenant is unable to sublet said portion
of the Premises or assign the applicable portion of its interest in this Lease
on said terms and conditions within one hundred twenty (120) days following its
original notice to Landlord, Tenant agrees to re-offer the Premises to Landlord
in accordance with the provisions hereof prior to leasing or assigning the same
to any third party.

        E.    Tenant covenants and agrees that Tenant shall not, and shall not
allow any subtenant of Tenant to, enter into any sublease; license, concession
or other agreement of use, occupancy or utilization of space in the Premises,
which provides for a rental or other payment for such use, occupancy or
utilization based in whole or in part on the income (other than gross income or
gross receipts to be determined in a manner satisfactory to counsel for
Landlord) or profits of any sublessee, licensee, concessionaire or other user or
occupant, and further agrees that a breach of this covenant and agreement shall
be a material breach of this Lease. The provisions for any such rental in
violation of this paragraph shall be void at its inception and Tenant agrees
that rent under the offending lease, sublease, license, concession or agreement
shall be calculated at an amount equal to the fair rental value thereof.

        F.    A sale by Tenant of all or substantially all of its assets or all
or substantially all of its stock if Tenant is a publicly traded corporation, a
merger of Tenant with another corporation, the transfer of twenty-five percent
(25%) or more of the stock in a corporate tenant whose stock is not publicly
traded, or transfer of twenty-five percent (25%) or more of the beneficial
ownership interests in a tenant which is a partnership shall constitute an
assignment hereunder.

        G.    All documents utilized by Tenant to evidence any subletting or
assignment to which Landlord has consented shall be subject to prior approval by
Landlord or its counsel. Tenant shall pay on demand all of Landlord's reasonable
costs and expenses, including reasonable attorneys' fees, incurred in
determining whether or not to consent to any requested sublease or Assignment
and in reviewing and approving such documentation.

        H.    Notwithstanding anything to the contrary contained in this Lease,
if a trustee in bankruptcy is entitled to assume control over Tenant's rights
under this Lease and assigns such rights to any third party, the Base Rent to be
paid hereunder by such party shall be increased to the then current Base Rent
(if greater than then being paid for the Premises) which Landlord would charge
for comparable space in the Building as of the date of such third party's
occupancy of the Premises.

        I.    Landlord consents to an assignment of this Lease, or sublease of
all or part of the Premises without a change in the use set forth in Paragraph 9
to: (a) a wholly-owned subsidiary of Tenant or the parent of Tenant or to any
corporation into or with which Tenant may be merged or consolidated, so long as
Tenant promptly provides Landlord with a fully executed copy of such assignment
or sublease and that Tenant is not released from liability under the Lease; or
(b) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant's assets or stock if such entity's Tangible Net Worth after such
acquisition is not less than the Tangible Net Worth of Tenant as of the date of
execution of this Lease. "Tangible Net Worth" means the excess of total assets
over total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied ("GAAP"), excluding,
however, from the determination of total assets all assets which would be
classified as intangible assets under GAAP including goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises. In the case of an
assignment, the assignee must assume this Lease as a condition to the
effectiveness of the assignment.


14.    DAMAGE TO PROPERTY AND INDEMNITY BY TENANT


        A.    Tenant shall neither hold nor attempt to hold Landlord liable for
any injury or damage, either proximate or remote, occurring through or caused by
fire, water, steam, or any repairs, alterations. injury, accident, or any other
cause to the Premises, to any furniture, fixtures, Tenant improvements, or other
personal property of Tenant kept or stored in the Premises, or in other parts of
the Building Complex not herein demised, except to the extent such injury or
damage is caused by reason of the negligence or default of Landlord, its agents
or employees, or any other person under the control or direction of Landlord.
Except as set forth above, the keeping or storing of all property of Tenant in
the Building Complex and/or Premises shall be at the sole risk of Tenant.

        B.    Subject to Paragraph 15.E below, Tenant hereby agrees to
indemnify, defend, and save Landlord harmless of and from all liability, loss,
damages, costs, or expenses, including attorneys' fees, on account of injuries
to the person or property of Landlord or of any other tenant in the Building
Complex or to any other person rightfully in said Building Complex for any
purpose whatsoever, where the injuries are caused by the negligence or
misconduct of the Tenant, Tenant's agents, servants, or employees or of any
other person entering upon the Premises under express or implied invitation of
Tenant or where such injuries are the result of the violation of the provisions
of this Lease by any of such persons.


15.    INSURANCE AND WAIVER OF SUBROGATION


        A.    Landlord shall maintain casualty insurance on the shell and core
of the Building, in such amounts, from such companies, and on such terms and
conditions, including loss of rental insurance for a period of twelve
(12) months, as Landlord deems appropriate, from time to time. Tenant
understands that Landlord will not carry insurance of any kind on Tenant's
furniture and furnishings or on any fixture or equipment removable by Tenant
under the provisions of this Lease or any other improvements installed in the
Premises by or for Tenant other than Building Standard, and that Landlord shall
not be obligated to repair any damage thereto or replace the same.

        B.    Tenant shall obtain and maintain throughout the term of this Lease
"all risk" or "multi-peril" form insurance on and for the full cost of
replacement of all of Tenant's property and betterments in the Premises,
including, without limitation, all furniture, fixtures, personal property and
all tenant finish.

        C.    In addition to the above, Tenant shall obtain and maintain
throughout the term of this Lease a commercial general liability policy,
including protection against death, personal injury and property damage, issued
by an insurance company qualified to do business in the State of Colorado, with
a single limit of not less than One Million Dollars ($1,000,000.00).

        D.    All policies of insurance required to be carried by Tenant
hereunder shall name Landlord as an additional insured. Each such policy shall
provide that the same may not be cancelled or modified without at least thirty
(30) days' prior written notice to Landlord and any Mortgagee (as defined herein
Tenant shall deliver from time to time certificates evidencing that such
insurance, as required under this paragraph, is in force and effect. The limits
of said insurance shall not, under any circumstances, limit the liability of
Tenant hereunder.

        E.    Notwithstanding anything to the contrary contained herein Landlord
and Tenant hereby mutually waive and release their respective rights of recovery
against each other their officers, directors, agents and employees (but not
against other third parties) for (i) any loss on its property capable of being
insured against by "all risk" or "multi-peril" form insurance coverage whether
carried or not; and (ii) all loss, cost, damage or expense arising out of or due
to any interruption of business (regardless of the cause therefor), increased or
additional costs of operation of business or other costs or expenses whether
similar or dissimilar which are capable of being insured against under business
interruption insurance whether or not carried. Each party shall apply to their
insurers to obtain said waivers and obtain any special endorsements, if required
by their insurer to evidence compliance with the aforementioned waiver, and
shall bear the cost therefor.


16.    SURRENDER AND NOTICE


        Upon the expiration or other termination of the term of this Lease,
Tenant shall promptly quit and surrender to Landlord the Premises broom clean,
in good order and condition, ordinary wear and tear and loss by fire or other
casualty excepted unless due to the negligence of Tenant, and Tenant shall
remove all of its movable furniture and other effects. In the event Tenant fails
to vacate the Premises on a timely basis as required, Tenant shall be
responsible to Landlord for all costs incurred by Landlord as a result of such
failure, including, but not limited to, any amounts required to be paid to third
parties who were to have occupied the Premises. All movable furniture, other
effects and Alterations, not so removed shall conclusively be deemed to have
been abandoned and may be appropriated, sold, stored, destroyed or otherwise
disposed of by Landlord without notice to Tenant or any other person and without
obligation to account therefor; and Tenant shall pay Landlord all reasonable
expenses incurred in connection with such property, including, but not limited
to, the cost of repairing any damage to the Building or Premises caused by
removal of such property. Tenant's obligation hereunder shall survive the
expiration or other termination of this Lease.


17.    ACCEPTANCE OF PREMISES BY TENANT


        Taking possession of the Premises by Tenant shall be conclusive evidence
as against Tenant that the Premises were in the condition agreed upon between
Landlord and Tenant and acknowledgement of satisfactory completion of any fix-up
or remodeling, as the case may be, which Landlord has agreed in writing to
perform, except for certain "punch list" items that Landlord has agreed in
writing to perform.


18.    CASUALTY AND RESTORATION OF PREMISES


        A.    If the Premises or the Building shall be so damaged by fire or
other casualty as to render the Premises wholly untenantable and if such damage
shall be so great that a competent architect, in good standing, selected by
Landlord shall certify in writing to Landlord and Tenant within sixty (60) days
of said casualty that the Premises, with the exercise of reasonable diligence,
cannot be made fit for occupancy within one hundred eighty (180) working days
from the happening thereof, then this Lease shall cease and terminate from the
date of the occurrence of such damage and Tenant shall thereupon surrender to
Landlord the Premises and all interest therein hereunder and Landlord may
reenter and take possession of the Premises and remove Tenant therefrom. Tenant
shall pay rent, duly apportioned, up to the time of such termination of this
Lease. If, however, the damage shall be such that said architect shall certify
within said sixty (60) day period that the Premises can be made tenantable
within said one hundred eighty (180) day period, then, except as hereinafter
provided, Landlord shall repair the damage so done with all reasonable speed to
the extent of proceeds of insurance recovered by Landlord (after deducting its
costs of recovery) to the extent allocable to the Premises.

        B.    If the Premises shall be slightly damaged by fire or other
casualty, but not so as to render the same wholly untenantable or to require a
repair period in excess of one hundred eighty (180) days, then Landlord, after
receiving notice in writing of the occurrence of the casualty, shall, except as
hereafter provided, cause the same to be repaired to the extent of proceeds of
insurance recovered by Landlord (after deducting its costs of recovery) to the
extent allocable to the Premises. If the estimated repair period as established
in accordance with the provisions of subparagraph A above exceeds one hundred
eighty (180) days, then the provisions of subparagraph A shall control
notwithstanding the fact that the Premises are not wholly untenantable.

        C.    In case the Building throughout shall be so damaged, whether by
fire or otherwise (though said Premises may not be affected, or if affected, can
be repaired within said one hundred eighty (180) days), that, within sixty
(60) days after the happening of such damage, Landlord shall decide not to
reconstruct or rebuild said Building, then, notwithstanding anything contained
herein to the contrary, upon notice in writing to that effect given by Landlord
to Tenant within said sixty (60) days, Tenant shall pay the rent, properly
apportioned up to the date of the damage, this Lease shall terminate from the
date of delivery of said written notice, and both parties hereto shall be freed
and discharged of all further obligations hereunder.

        D.    Provided that the casualty is not the fault of Tenant, Tenant's
agents, servants, or employees, Tenant's rent shall abate during any such period
of repair and restoration, in the same proportion that the part of the Premises
rendered untenantable bears to the whole.


19.    CONDEMNATION


        If the entire Premises or substantially all of the Premises or any
portion of the Building Complex which shall render the Premises untenantable
shall be taken by right of eminent domain or by condemnation or shall be
conveyed in lieu of any such taking, then this Lease, at the option of either
Landlord or Tenant exercised by either party giving notice to the other of such
termination within thirty (30) days after such taking or conveyance, shall
forthwith cease and terminate and the rent shall be duly apportioned as of the
date of such taking or conveyance. Tenant thereupon shall surrender the Premises
and all interest therein under this Lease to Landlord and Landlord may reenter
and take possession of the Premises or remove Tenant therefrom. In the event
less than all of the Premises shall be taken by such proceeding, Landlord shall
promptly repair the Premises as nearly as possible to its condition immediately
prior to said taking, unless Landlord elects not to reconstruct or rebuild as
described in subparagraph C of Paragraph 17 above. In the event of any such
taking or conveyance, Landlord shall receive the entire award or consideration
for the portion of the Building so taken.






20.    DEFAULT BY TENANT


        A.    Events of Default. Each one of the following events is herein
referred to as an "Event of Default":

        (1)  Any failure by Tenant to pay the rent or any other monetary sums
required to be paid hereunder within five (5) business days after written notice
that such sums were not paid when due.

        (2)  Tenant shall vacate the Premises without paying the Rent or any
other sums due hereunder. Tenant shall be deemed to have vacated the Premises if
Tenant has not used the Premises for the permitted use under this Lease for a
period of ten (10) consecutive business days.

        (3)  This Lease or the estate of Tenant hereunder shall be transferred
to or shall pass to or devolve upon any other person or party except in the
manner set forth in Paragraph 12.

        (4)  This Lease or the Premises or any part thereof shall be taken upon
execution or by other process of law directed against Tenant or shall be taken
upon or subject to any attachment at the instance of any creditor of or claimant
against Tenant and said attachment shall not be discharged or disposed of within
thirty (30) days after the levy thereof.

        (5)  The filing of any petition or the commencement of any case or
proceeding by the Tenant under any provision or chapter of the Federal
Bankruptcy Act, the Federal Bankruptcy Code, or any other federal or state law
relating to insolvency, bankruptcy, or reorganization or the adjudication that
the Tenant is insolvent or bankrupt or the entry of an order for relief under
the Federal Bankruptcy Code with respect to Tenant.

        (6)  The filing of any petition or the commencement of any case or
proceeding described in subparagraph (5) above against the Tenant, unless such
petition and all proceedings initiated thereby are dismissed within sixty
(60) days from the date of such filing; the filing of an answer by Tenant
admitting the allegations of any such petition; the appointment of or taking
possession by a custodian, trustee or receiver for all or any assets of the
Tenant, unless such appointment is vacated or dismissed within sixty (60) days
from the date of such appointment.

        (7)  The insolvency of the Tenant or the execution by the Tenant of an
assignment for the benefit of creditors; the convening by Tenant of a meeting of
its creditors, or any class thereof, for purposes of effecting a moratorium upon
or extension or composition of its debts; or the failure of the Tenant generally
to pay its debts as they mature.

        (8)  The admission in writing by Tenant or any partner of Tenant if
Tenant is a partnership that he is unable to pay his debts as they mature or he
is generally not paying his debts as they mature.

        (9)  Tenant shall fail to accept possession of the Premises or Landlord
receives notice or has knowledge that Tenant does not intend to take possession
of the Premises within ten (10) business days after the Lease Term is to
commence.

        (10) Tenant shall fail to perform any of the other agreements, terms,
covenants, or conditions hereof on Tenant's part to be performed and such
non-performance shall continue for a period of thirty (30) days after written
notice thereof by Landlord to Tenant or, if such performance cannot be
reasonably had within such thirty (30) day period, Tenant shall not in good
faith have commenced such performance within such thirty (30) day period and
shall not diligently proceed therewith to completion no later than sixty
(60) days from the above-written notice.

        (11) Tenant, if a corporation or partnership, shall dissolve, liquidate
or cease to exist.

        B.    Remedies of Landlord. If any one or more Event of Default shall
happen, then Landlord shall have the right at Landlord's election, then or at
any time thereafter, either:

        (1)  (a)    Without demand or notice, to reenter and take possession of
the Premises or any part thereof and repossess the same as of Landlord's former
estate and expel Tenant and those claiming through or under Tenant and remove
the effects of both or either, without being deemed guilty of any manner of
trespass and without prejudice to any remedies for arrears of rent or preceding
breach of covenants or conditions. Should Landlord elect to reenter, as provided
in this subparagraph (1), or should Landlord take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, Landlord may, from
time to time, without terminating this Lease, relet the Premises or any part
thereof, either alone or in conjunction with other portions of the Building of
which the Premises are a part, in Landlord's or Tenant's name but for the
account of Tenant, for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the term of this
Lease) and on such conditions and upon such other terms (which may include
concessions of free rent and alteration and repair of the Premises) as Landlord,
in its absolute discretion, may determine and Landlord may collect and receive
the rents therefor. Landlord shall in no way be responsible or liable for any
failure to relet the Premises, or any part thereof, or for any failure to
collect any rent due upon such reletting. No such reentry or taking possession
of the Premises by Landlord shall be construed as an election on Landlord's part
to terminate this Lease unless a written notice of such intention be given to
Tenant. No notice from Landlord hereunder or under a forcible entry and detainer
statute or similar law shall constitute an election by Landlord to terminate
this Lease unless such notice specifically so states. Landlord reserves the
right following any such reentry and/or reletting to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event the
Lease will terminate as specified in said notice.

        (b)  If Landlord elects to take possession of the Premises as provided
in this subparagraph (1) without terminating the Lease, Tenant shall pay to
Landlord (i) the rent and other sums as herein provided, which would be payable
hereunder if such repossession had not occurred, less (ii) the net proceeds, if
any, of any reletting of the Premises after deducting all of Landlord's expenses
incurred in connection with such reletting, including, but without limitation,
all repossession costs, brokerage commissions, legal expenses, attorneys' fees,
expenses of employees, alteration, remodeling, and repair costs and expenses of
preparation for such reletting. If, in connection with any reletting, the new
lease term extends beyond the existing term or the premises covered thereby
include other premises not part of the Premises, a fair apportionment of the
rent received from such reletting and the expenses incurred in connection
therewith, as provided aforesaid, will be made in determining the net proceeds
received from such reletting. In addition, in determining the net proceeds from
such reletting, any rent concessions will be apportioned over the term of the
new lease. Tenant shall pay such amounts to Landlord monthly on the days on
which the rent and all other amounts owing hereunder would have been payable if
possession had not been retaken and Landlord shall be entitled to receive the
same from Tenant on each such day; or

        (2)  To give Tenant written notice of intention to terminate this Lease
on the date of such given notice or on any later date specified therein and, on
the date specified in such notice, Tenant's right to possession of the Premises
shall cease and the Lease shall thereupon be terminated, except as to Tenant's
liability hereunder as hereinafter provided, as if the expiration of the term
fixed in such notice were the end of the term herein originally demised. In the
event this Lease is terminated pursuant to the provisions of this subparagraph
(2), Tenant shall remain liable to Landlord for damages in an amount equal to
the rent and other sums which would have been owing by Tenant hereunder for the
balance of the term had this Lease not been terminated less the net proceeds, if
any, of any reletting of the Premises by Landlord subsequent to such
termination, after deducting all Landlord's expenses in connection with such
reletting, including, but without limitation, the expenses enumerated above.
Landlord shall be entitled to collect such damages from Tenant monthly on the
days on which the rent and other amounts would have been payable hereunder if
this Lease had not been terminated and Landlord shall be entitled to receive the
same from Tenant on each such day. Alternatively, at the option of Landlord, in
the event this Lease is terminated, Landlord shall be entitled to recover
forthwith against Tenant as damages for loss of the bargain and not as a penalty
an amount equal to the worth at the time of termination of the excess, if any,
of the amount of rent reserved in this Lease for the balance of the term hereof
over the then Reasonable Rental Value of the Premises for the same period plus
all amounts incurred by Landlord in order to obtain possession of the Premises
and relet the same, including attorneys' fees, reletting expenses, alterations
and repair costs, brokerage commissions and all other like amounts. It is agreed
that the "Reasonable Rental Value" shall be the amount of rental which Landlord
can obtain as rent for the remaining balance of the term.

        C.    Cumulative Remedies. Suit or suits for the recovery of the rents
and other amounts and damages set forth hereinabove may be brought by Landlord,
from time to time, at Landlord's election, and nothing herein shall be deemed to
require Landlord to await the date whereon this Lease or the term hereof would
have expired had there been no such default by Tenant or no such termination, as
the case may be. Each right and remedy provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereafter existing at law or in equity or by statute or
otherwise, including, but not limited to, suits for injunctive relief and
specific performance. The exercise or beginning of the exercise by Landlord of
any one or more of the rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies provided for in this Lease or now or hereafter existing at
law or in equity or by statute or otherwise. All such rights and remedies shall
be considered cumulative and non-exclusive. All costs incurred by Landlord in
connection with collecting any rent or other amounts and damages owing by Tenant
pursuant to the provisions of this Lease, or to enforce any provision of this
Lease, shall also be recoverable by Landlord from Tenant. Further, if an action
is brought pursuant to the terms and provisions of the Lease, the prevailing
party in such action shall be entitled to recover from the other party any and
all reasonable attorneys' fees incurred by such prevailing party in connection
with such action.

        D.    No Waiver. No failure by Landlord to insist upon the strict
performance of any agreement, term, covenant or condition hereof or to exercise
any right or remedy consequent upon a breach thereof and no acceptance of full
or partial rent during the continuance of any such breach shall constitute a
waiver of any such breach or of such agreement, term, covenant, or condition. No
agreement, term, covenant, or condition hereof to be performed or complied with
by Tenant and no breach thereof shall be waived, altered, or modified, except by
written instrument executed by Landlord. No waiver of any breach shall affect or
alter this Lease but each and every agreement, term, covenant, and condition
hereof shall continue in full force and effect with respect to any other then
existing or subsequent breach thereof. Notwithstanding any termination of this
Lease, the same shall continue in force and effect as to any provisions which
require observance or performance by Landlord or Tenant subsequent to such
termination.

        E.    Bankruptcy. Nothing contained in this Paragraph 19 shall limit or
prejudice the right of Landlord to prove and obtain as liquidated damages in any
bankruptcy, insolvency, receivership, reorganization, or dissolution proceeding
an amount equal to the maximum allowed by any statute or rule of law governing
such a proceeding and in effect at the time when such damages are to be proved,
whether or not such amount be greater, equal to, or less than the amounts
recoverable, either as damages or rent, referred to in any of the preceding
provisions of this paragraph. Notwithstanding anything contained in this
paragraph to the contrary, any such proceeding or action involving bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, or appointment of a receiver or trustee, as set forth above, shall be
considered to be an Event of Default only when such proceeding, action, or
remedy shall be taken or brought by or against the then holder of the leasehold
estate under this Lease. Landlord and Tenant understand that notwithstanding
certain provisions to the contrary contained herein, a trustee or debtor in
possession under the Bankruptcy Code of the United States may have certain
rights to assume or assign this Lease. Landlord and Tenant further understand
that in any event Landlord is entitled under the Bankruptcy Code to Adequate
Assurance of future performance of the terms and provisions of this Lease. For
purposes of any such assumption or assignment, the parties hereto agree that the
term "Adequate Assurance" shall include at least the following:

        (1)  In order to assure Landlord that the proposed assignee will have
the resources with which to pay the rent called for herein, any proposed
assignee must have a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) at least as great as the net worth
of Tenant on the date this Lease became effective. The financial condition and
resources of Tenant were a material inducement to Landlord in entering into this
Lease.

        (2)  Any proposed assignee of this Lease must assume and agree to be
personally bound by the terms, provisions, and covenants of this Lease.

        F.    Late Payment Charge. Any rents or other amounts owing hereunder
which are not paid within five (5) business days after the date Landlord
provides notice to Tenant that such amounts have not been paid when they are due
shall bear interest at the rate of five percentage points over the Prime Rate
then being charged by Wells Fargo Bank, N.A., or its successor, for the most
creditworthy customers on an unsecured basis for short term loans (the "Prime
Rate") or the highest rate permitted by applicable usury law, whichever is
lower, from the date they were due until paid in full with interest. Further, in
the event that Tenant has assigned this Lease in part or in full or sublet any
or all of the Premises (whether or not Landlord's consent is required or given)
and thereafter Landlord and Tenant agree that Landlord will incur additional
administrative expenses, the amount of which will be difficult if not impossible
to determine. Accordingly, Tenant shall pay to Landlord an additional, one-time
late charge for any such late payment in the amount of three percent (3%) of
such payment. Any amounts paid by Landlord to cure any defaults of Tenant
hereunder, which Landlord shall have the right but not the obligation to do,
shall, if not repaid by Tenant within five (5) business days of demand by
Landlord, thereafter bear interest at the rate of three percentage points over
the Prime Rate or the highest rate permitted by applicable usury law, whichever
is lower, until paid.

        G.    Waiver of Jury Trial. Tenant hereby waives (to the extent allowed
by law) any and all rights to a trial by jury in suit or suits brought to
enforce any provision of this Lease or arising out of or concerning the
provisions of this Lease.


21.    SUBORDINATION AND ATTORNMENT


        A.    This Lease, at Landlord's option, shall be subordinate to any
mortgage or deed of trust (now or hereafter placed upon the Building Complex, or
any portion thereof), including any amendment, modification, or restatement of
any of such documents, and to any and all advances made under any mortgage or
deed of trust and to all renewals, modifications, consolidations, replacements,
and extensions thereof. Tenant agrees that with respect to any of the foregoing
documents, no documentation, other than this Lease, shall be required to
evidence such subordination.

        B.    If any holder of a mortgage or deed of trust shall elect to have
this Lease superior to the lien of the holder's mortgage or deed of trust and
shall give written notice thereof to Tenant, this Lease shall be deemed prior to
such mortgage or deed of trust, whether this Lease is dated prior or subsequent
to the date of said mortgage or deed of trust or the date of recording thereof.

        C.    In confirmation of such subordination or superior position, as the
case may be, Tenant agrees to execute such documents as may be reasonably
required by Landlord or its Mortgagee to evidence the subordination of its
interest herein to any of the documents described above, or to evidence that
this Lease is prior to the lien of any mortgage or deed of trust, as the case
may be, and failing to do so within ten (10) business days after written demand.

        D.    Tenant hereby agrees to attorn to all successor owners of the
Building Complex, whether or not such ownership is acquired as a result of a
sale, through foreclosure of a deed of trust or mortgage, or otherwise and
agrees to confirm such attornment in writing.


22.    HOLDING OVER: TENANCY MONTH-TO-MONTH


        If, after the expiration of this Lease, Tenant shall remain in
possession of the Premises and continue to pay rent, and Landlord shall accept
such rent, without any express written agreement as to such holding over, then
such holding over shall be deemed and taken to be a holding upon a tenancy from
month-to-month, subject to all the terms and conditions hereof on the part of
Tenant to be observed and performed and at a monthly rent equivalent to one
hundred fifty percent (150%) of the monthly installments paid by Tenant
immediately prior to such expiration or the Current Market Rental Rate for the
Premises, whichever is greater. All such rent shall be payable in advance on the
same day of each calendar month. Such month-to-month tenancy may be terminated
by either party upon twenty (20) days' notice prior to the end of any such
monthly period. Nothing contained herein shall be construed as obligating
Landlord to accept any rental tendered by Tenant after the expiration of the
term hereof or as relieving Tenant of its liability pursuant to Paragraph 15.


23.    PAYMENTS AFTER TERMINATION


        No payments of money by Tenant to Landlord after the termination of this
Lease, in any manner, or after giving of any notice (other than a demand for
payment of money) by Landlord to Tenant shall reinstate, continue, or extend the
term of this Lease or affect any notice given to Tenant prior to the payment of
such money, it being agreed that after the service of notice or the commencement
of a suit or other final judgment granting Landlord possession of the Premises,
Landlord may receive and collect any sums of rent due or any other sums of money
due under the terms of this Lease or otherwise exercise Landlord's rights and
remedies hereunder and the payment of such sums of money, whether as rent or
otherwise, shall not waive said notice or in any manner affect any pending suit
or judgment theretofore obtained.


24.    STATEMENT OF PERFORMANCE


        Tenant agrees at any time and from time to time, upon not less than ten
(10) business days' prior written request by Landlord, to execute, acknowledge,
and deliver to Landlord a statement in writing certifying that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications), that there have been no uncured defaults thereunder by Landlord
or Tenant (or, if there have been defaults, setting forth the nature thereof),
the date to which the rent and other charges have been paid in advance, if any,
and such other information as Landlord may reasonably request. It is intended
that any such statement delivered pursuant to this paragraph may be relied upon
by any prospective purchaser of all or any portion of Landlord's interest herein
or a holder of any mortgage or deed of trust encumbering the Building Complex.


25.    MISCELLANEOUS


        A.    Definition of Landlord. The term "Landlord" as used in this Lease,
so far as covenants or obligations on the part of Landlord are concerned, shall
be limited to mean and include only the owner or owners of the Building Complex
at the time in question and, in the event of any transfer or transfers of the
title thereto, Landlord herein named (and in the case of any subsequent
transfers or conveyances, the then grantor) shall be automatically released,
from and after the date of such transfer or conveyance, of all liability as
respects the performance of any covenants or obligations on the part of Landlord
contained in this Lease thereafter to be performed, provided that any funds in
the hands of Landlord or the then grantor at the time of such transfer in which
Tenant has an interest shall be turned over to the grantee and any amount then
due and payable to Tenant by Landlord or the then grantor under any provisions
of this Lease shall be paid to Tenant.

        B.    Merger. The termination or mutual cancellation of this Lease shall
not work a merger, and such termination or mutual cancellation shall, at the
option of Landlord, either terminate all subleases and subtenancies or operate
as an assignment to Landlord of any or all such subleases or subtenancies.

        C.    Entrances. The Tenant agrees that, for the purposes of completing
or making repairs or alterations in any portion of the Building, Landlord may
use one or more of the street entrances, the halls, passageways, and elevators
of the Building.

        D.    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant shall not be entitled to any setoff of the rent or other amounts
owing hereunder against Landlord if Landlord fails to perform its obligations
set forth herein; provided, however, the foregoing shall in no way impair the
right of Tenant to commence a separate action against Landlord for any violation
by Landlord of the provisions hereof so long as notice is first given to
Landlord and any holder of a mortgage or deed of trust covering the Building
Complex or any portion thereof and an opportunity granted to Landlord and such
holder to correct such violation as provided in subparagraph H of this
Paragraph 24.

        E.    Severability. If any clause or provision of this Lease is illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Lease, then and in that event it is the intention of the parties hereto
that the remainder of this Lease shall not be affected thereby and it is also
the intention of the parties to this Lease and in lieu of each clause or
provision of this Lease that is illegal, invalid, or unenforceable there be
added as a part of this Lease a clause or provision as similar in terms to such
illegal, invalid, or unenforceable clause or provision as may be possible and be
legal, valid, and enforceable.

        F.    Captions. The caption of each paragraph is added as a matter of
convenience only and shall be considered of no effect in the construction of any
provision or provisions of this Lease.

        G.    Successors and Assigns. Except as herein specifically set forth,
all terms, conditions, and covenants to be observed and performed by the parties
hereto shall be applicable to and binding upon their respective heirs,
administrators, executors, and assigns. The terms, conditions, and covenants
hereof shall also be considered to be covenants running with the land to the
fullest extent permitted by law.

        H.    Landlord Default. In the event of any alleged default on the part
of Landlord hereunder, Tenant shall give written notice to Landlord in the
manner herein set forth and shall afford Landlord at least thirty (30) days
thereafter to commence to cure and a reasonable opportunity thereafter (so long
as it is diligently pursuing the cure) to cure any such default. Notice to
Landlord of any such alleged default shall be ineffective unless notice is
simultaneously delivered to any holder of a Mortgage and/or Trust Deed affecting
all or any portion of the Building Complex ("Mortgagees"), as hereafter
provided. Tenant agrees to give all Mortgagees, by certified mail, return
receipt requested, a copy of any notice of default served upon Landlord,
provided that prior to such notice Tenant has been notified, in writing (by way
of notice of Assignment of Rents and Leases, or otherwise), of the address of
such Mortgagees. Tenant further agrees that if Landlord shall have failed to
cure such default within the time provided for in this Lease, then the
Mortgagees shall have an additional thirty (30) days within which to cure such
default or, if such default cannot be cured within that time, then such
additional time as may be necessary, if, within such thirty (30) days, any
Mortgagee has commenced and is diligently pursuing the remedies necessary to
cure such default (including, but not limited to, commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated while such remedies are being so diligently pursued. In no
event will Landlord or any Mortgagee be responsible for any consequential
damages incurred by Tenant as a result of any default, including, but not
limited to, lost profits or interruption of business as a result of any alleged
default by Landlord hereunder.

        I.    Tenant Authorization. Tenant and the party executing this Lease on
behalf of Tenant represent to Landlord that such party is authorized to do so by
requisite action of the board of directors or partners, as the case may be, and
agree, upon request, to deliver to Landlord a resolution or similar document or
opinion of counsel to that effect.

        J.    Joint and Several Liability. If there are more than one entity or
person which or who are the Tenant under this Lease, the obligations imposed
upon Tenant under this Lease shall be joint and several.

        K.    Amendment or Modification. No act or thing done by Landlord or
Landlord's agents during the term hereof, including, but not limited to, any
agreement to accept surrender of the Premises or to amend or modify this Lease,
shall be deemed to be binding on Landlord, unless such act or thing shall be by
a partner or officer of Landlord, as the case may be, or a party designated in
writing by Landlord as so authorized to act. The delivery of keys to Landlord,
or Landlord's agents, employees, or officers shall not operate as a termination
of this Lease or a surrender of the Premises. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly rent and all other amounts owing,
as herein stipulated, shall be deemed to be other than on account of the
earliest stipulated rent or other amounts nor shall any endorsement or statement
on any check or any letter accompanying any check or payment as rent be deemed
an accord and satisfaction and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance of such rent or pursue any
other remedy available to Landlord.

        L.    Building Security. As part of the services Landlord provides
hereunder, Landlord may elect to provide a concierge or security guard for more
efficient operation of the Building Complex, and the cost therefor shall be
included as an Operating Expense. Landlord is not obligated to provide such
services at any time or for any length of time. Tenant expressly acknowledges
that Landlord has not represented to Tenant that the Building or Building
Complex are secure buildings or areas and Landlord assumes no duty to Tenant,
its agents, employees, invitees or others because Landlord provides such
service.

        M.  Hazardous Materials. Except for hazardous materials customarily used
for normal office purposes, Tenant shall be prohibited from storing, handling,
and/or disposing of hazardous substances or environmental pollutants as those
terms are defined under federal, state, or local environmental statutes,
ordinances, or regulations in or about the Premises. Landlord represents to
Tenant that no hazardous substances or environmental pollutants (except for
hazardous material customarily used for normal office purposes) which violate
federal, state or local environmental statutes, ordinances, or regulations by
their presence are located in the Premises as of the date of this Lease. In the
event Tenant violates this provision,. Tenant shall indemnify and hold Landlord,
its officers, directors, agents or employees harmless from any and all claims,
liabilities, judgments, loss, cost, or damage including clean-up costs, fines,
penalties, and attorneys' fees arising from the use, storage and/or disposal of
hazardous substances environmental pollutants in or about the Premises. Tenant's
liability for all loss, cost, or damage arising from such use, storage, and/or
disposal shall survive the expiration or early termination of this Lease.

        N.    Control of Building. Landlord shall have the right at any time to
change the name of the Building, to increase the size of the Building Complex by
adding additional real property thereto, to construct other buildings or
improvements on any portion of the Building Complex or to change the location
and/or character of or to make alterations of or additions to the Building
Complex. In the event any such additional buildings are constructed or Landlord
increases the size of the Building Complex, Landlord and Tenant shall execute an
Amendment to Lease which incorporates such modifications, additions, and
adjustments to Tenant's Pro Rata Share, if necessary. Tenant shall not use the
Building's name for any purpose other than as a part of its business address.
Any use of such name in the designation of Tenant's business shall constitute a
default under this Lease.

        O.    Air, Light or View. Tenant covenants and agrees that no diminution
of light, air, or view by any structure that may hereafter be erected (whether
or not by Landlord) shall entitle Tenant to any reduction of rent or other
charges under this Lease, result in any liability of Landlord to Tenant, or in
any way affect this Lease or Tenant's obligations hereunder.

        P.    Limitation of Liability. Notwithstanding anything to the contrary
contained herein, Landlord's liability under this Lease shall be limited to
Landlord's interest in the Building Complex.

        Q.    No Representations by Landlord. Tenant acknowledges and agrees
that it has not relied upon any statements, representations, agreements, or
warranties by Landlord, its agents or employees, except such as are expressed
herein and that no amendment or modification of this Lease shall be valid or
binding unless expressed in writing and executed by the parties hereto in the
same manner as the execution of this Lease.

        R.    Effectiveness. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.

        S.    Governing Law. This Lease shall be governed by and interpreted in
accordance with the laws of the State of Colorado.


26.    AUTHORITIES FOR ACTION AND NOTICE


        A.    Except as herein otherwise provided, Landlord may act in any
manner provided for herein by and through Landlord's Building Manager or any
other person who shall from time to time be designated in writing.

        B.    All notices, demands, statements or communications required or
permitted to be given to Landlord hereunder shall be in writing and shall be
deemed duly served when deposited in the United States mail, postage prepaid,
certified or registered, return receipt requested, addressed to Landlord at
Landlord's Notice Address or at the most recent address of which Landlord/,has
notified Tenant in writing. All notices, demands, statements or communications
required to be given to Tenant hereunder shall be in writing and shall be deemed
duly served when delivered personally to Tenant (or a partner of Tenant if
Tenant is a partnership or to Tenant individually if Tenant is a sole
proprietor) or manager of Tenant whose office is in the Building, when deposited
in the United States mail, postage prepaid, certified or registered, return
receipt requested, addressed to Tenant at Tenant's Notice Address. Either party
shall have the right to designate in writing, served as above provided, a
different address to which notice is to be mailed. The foregoing shall in no
event prohibit notice from being given as provided in Rule 4 of Colorado Rules
of Civil Procedure as the same may be amended from time to time.


27.    LENDER'S APPROVAL


        [This Article has been deliberately omitted.]


28.    BROKERAGE


        Tenant hereby represents and warrants that Tenant has not employed any
broker in regard to this Lease and that Tenant has no knowledge of any broker
being instrumental in bringing about this Lease transaction except Corum Real
Estate Group, Inc. which has acted as Landlord's leasing agent. In consideration
of Landlord's payment to Tenant of Three Hundred Thirty Six Thousand Five
Hundred One Dollars ($336,501.00), one-half of which will be paid within thirty
(30) days after Landlord's execution of this Lease and one-half will be paid on
or before January 15, 2004, Tenant shall indemnify Landlord against any expense
incurred by Landlord as a result of any claim for brokerage or other commissions
made by any other broker, finder, or agent, whether or not meritorious, employed
by Tenant or claiming by, through, or under Tenant. Tenant acknowledges that
Landlord shall not be liable for any representations by such brokers regarding
the Premises, Building, or this lease transaction.


29.    TIME OF ESSENCE


        Time is of the essence herein.


30.    EXHIBITS


        All exhibits attached hereto are made a part hereof and incorporated
herein by reference.


31.    SIGNAGE


        So long as Ciber, Inc., a Delaware corporation, occupies at least fifty
two thousand (52,000) rentable square feet of the Premises for the conduct of
its business:

        A.    Tenant shall have the right to monument signage for the Building
and, at its expense, may relocate or make changes to existing monument signage
subject to the approval by the Denver Technological Center Architectural Control
Committee, and subject to Landlord's approval, which will not be unreasonably
withheld.

        B.    Tenant shall use best efforts to persuade the Denver Technological
Center Architectural Control Committee to approve lobby window signage rights
for a future lobby level tenant of the Building.

        C.    Landlord will rename the penthouse (PH) level of the Building to
the 15th Floor and will change all related signage at Tenant's sole expense for
which Tenant may use the Allowance described in Exhibit C.

        IN WITNESS WHEREOF, the parties hereto have caused this Lease to be
executed the day and year first above written.

TENANT:   LANDLORD:
CIBER, INC., a Delaware corporation
 
BUILDING ONE DTC LIMITED PARTNERSHIP,
a Colorado limited partnership
By:
 
 

--------------------------------------------------------------------------------


 
By:
 
 

--------------------------------------------------------------------------------

Title:    

--------------------------------------------------------------------------------

              Authorized Signature Date:    

--------------------------------------------------------------------------------

  Date:    

--------------------------------------------------------------------------------


ATTEST:
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------


 
 
 
  Title:    

--------------------------------------------------------------------------------

       


